 
Exhibit 10.1

 
[ygyi.jpg]
 
 
October 23, 2018
 
Mr. Carl Grover
1010 South Ocean Blvd, Apt 107
Pompano Beach, Florida 33062
 
 
Dear Carl:
 
Reference is made to that certain 8% Series A Convertible Promissory Note (the
“Note”), due July 30, 2019, in the principal amount of $4,000,000 issued to you
by Youngevity International, Inc. (the “Company”).
 
This letter shall serve as written confirmation of your agreement to exchange
all amounts owed under the Note, including the principal amount of the Note, for
747,664 shares of common stock of the Company upon the Company‘s receipt of
stockholder approval for such exchange in accordance with Nasdaq Rule 5635(d )
and applicable SEC rules and regulations. As part of the exchange, and subject
to our receipt of stockholder approval for the warrant issuance in accordance
with Nasdaq Rule 5635(d) and applicable SEC rules and regulations, we also agree
to issue to you a four-year warrant to purchase 631,579 shares of common stock
of the Company at an exercise price of $4.75 per share.
 
 
 
/s/ David Briskie                            

David Briskie, President and CFO
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 /s/ Carl Grover             

Carl Grover
 
 
-1-
